DETAILED ACTION
Claims 1-19 and 22 are pending.  Claims 10-15 are withdrawn from consideration as being drawn to a invention nonelected without traverse in the reply filed on 28 September 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claims 6, 16 and 18 because of informalities is withdrawn in light of Applicant’s amendment to the claims.  
The rejection of claims 1-9 and 16-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of plastid transformation using the steps recited in the claims, does not reasonably provide enablement for a method of increasing sensitivity to spectinomycin or other plastid translation inhibitors is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of Applicant’s amendment to the claim.
The rejection of claim 4 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendment to the claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 16 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maliga et al (2002, US 6,376,744) in view of Parker et al (2016, Plant Physiol. 172:1862-1875, including Supplementary materials), Czako et al (1993, Plant Cell Rep. 12:603-606), and Daniell (2007, US 7,129,391).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 12 February 2021, as applied to claims 1-4, 9, and 16.  Applicant’s arguments filed 12 May 2021 have been fully considered but they are not persuasive.  
The claims are drawn to a method comprising providing a plant with a nonfunctional ACC2 gene, transforming cells of the plant with a vector comprising a sequence encoding a protein of interest and a gene conferring resistance to spectinomycin, contacting the cells with spectinomycin and selecting for cells that are resistance to the spectinomycin and that accumulate the protein of interest, and regenerating the cells into a plant.
Maliga et al teach a method comprising transforming Arabidopsis thaliana plastids with a vector comprising Arabidopsis flanking sequences comprising 16SRDNA and rps 7/12 and a sequences encoding aadA, which confers resistance to spectinomycin expressed from the Prrn promoter (Figure 1; paragraph spanning columns 5-6).  Arabidopsis leaves were bombarded with the vector (column 7, lines 10-20) and selection was performed in the presence of spectinomycin (column 7, lines 20-31).  Selected cells were regenerated into plants (column 7, lines 32-36), but Arabidopsis plant that is hypersensitive to spectinomycin.
Parker et al teach Arabidopsis accessions that are hypersensitive to spectinomycin (Tables 1 and S3) and suggest their use in chloroplast transformation (pg 1863, left column, paragraph 3).  These accessions have naturally occurring mutations in CC2 that render it non-functional (pg 1863, left column, paragraph 2).  
Czako et al teach culturing and regeneration of A. thaliana roots (Methods).  These root cultures could be sustained for months (pg 604, right column, paragraph 2), could be regenerated into plants with normal ploidy (pg 606, left column, paragraph 3), and could be readily transformed (paragraph spanning the columns on pg 606).
Daniell teaches that plastid transformation is a desirable way of expressing heterologous proteins in plants;  such proteins include those that confer resistance to herbicides or insects (column 8, line 24, to column 9, line 36;  column 19, line 5, to column 22, line 59;  Figures 2, 25), vaccines and antibodies (column 17, line 46, to column 18, line 2), and green fluorescent protein (column 13, lines 9-19;  Figure 7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the Arabidopsis plastid transformation method taught by Maliga et al to use the roots of an Arabidopsis plant that is hypersensitive to spectinomycin as starting material and to include a sequence encoding a protein of interest in the vector.  
One of ordinary skill in the art would have been motivated to use roots as the plant part to be transformed because the ploidy variation of Arabidopsis leaf explants reduces their regeneration ability (Czako et al, pg 606, left column, paragraph 3), the lack of fertility of previous Arabidopsis plastid transformants was at least in part due to polyploidy of leaf tissue Arabidopsis leaf explants, one of ordinary skill in the art would have wanted to eliminate that uncertainty by using a starting material that successfully worked in nuclear transformation of Arabidopsis.  Root tissue is such a starting material.
One of ordinary skill in the art would have been motivated to use an Arabidopsis accession that is hypersensitive to spectinomycin because they would expect cells that have not been transformed to die more readily in the presence of spectinomycin.  Further, Parker et al suggest their use in plastid transformation (pg 1863, left column, paragraph 3).  Sav-0 is one accession Parker et al teaches is consistently hypersensitive to spectinomycin (paragraph spanning the columns on pg 1864).  
One of ordinary skill in the art would have been motivated to express vaccines, antibodies, green fluorescent protein, or a protein that confers resistance to herbicides or insects in the plastid transformed plant because Daniell teaches that plastid transformation is a desirable way of expressing heterologous proteins in plants (column 8, line 24, to column 9, line 36;  column 19, line 5, to column 22, line 59;  column 17, line 46, to column 18, line 2; column 13, lines 9-19).
Thus, one of ordinary skill in the art would have used vectors like those taught by Maliga et al and bombarded them into root tissue from an Arabidopsis accession like Sav-0.  The vectors would also have sequence encoding a protein of interest like a vaccine, an antibody, a green fluorescent protein, or a protein that confers resistance to herbicides or insects.  One of ordinary skill in the art would then select for transformants on a medium that contains spectinomycin and would check that positive transformants produce the protein of interest, before then regenerating the cells into a plant. 
Response to Arguments
Applicant urges that Parker merely states that hypersensitivity to spectinomycin may advance research on chloroplast transformation; however, it fails to suggest that the hypersensitive plants exhibit higher plastid transformation efficiency - without appreciation of this feature, Parker amounts to a mere invitation to perform further experimentation (response pg 9).
This is not found persuasive because one of ordinary skill in the art would use these Arabidopsis accessions in Arabidopsis plastid transformation based on Parker’s suggestion (“Identification of Arabidopsis accessions hypersensitive to spectinomycin should also advance research on chloroplast transformation, where spectinomycin is the selection agent of choice (Svab and Maliga, 1993)”, pg 1863, left column, paragraph 3);  using the accessions in chloroplast transformation would be the very first step in following Parker’s suggestion.  The result would inherently be a higher plastid transformation efficiency.  Parker need not teach what would naturally flow from following their suggestion.  
“Inherency is established in the context of obviousness when the limitation at issue necessarily must be present, or [is] the natural result of the combination of elements explicitly disclosed by the prior art.” Hospira, Inc. v. Fresenius Kabi USA, LLC, 946 F.3d 1322, 1329 (Fed. Cir. 2020) (internal quotations omitted). 
The “statement that a prima facie obviousness rejection is not supported if no reference shows or suggests the newly-discovered properties and results of a claimed structure is not the law.” In re Dillon, 919 F.2d 688, 693 (Fed. Cir. 1990).
Applicant urges that Maliga, Czako, and Daniell fail to rectify this deficiency;  Maliga teaches a method of plastid transformation in Arabidopsis but fails to teach discuss plastid 
This is not found persuasive because this is not an anticipation rejection or an obviousness rejection based on a single reference;  this is a rejection based on a combination of references.  
Applicant urges that successful, reproducible, transformation of Arabidopsis, Brassica plants and other recalcitrant plants, satisfies a long-felt but unsolved need;  Maliga teaches that their method of transforming Arabidopsis plastids produced fewer transformants than did tobacco plastid transformation and the plants were infertile (response pg 9).
This is not found persuasive because the means for satisfying that long-felt need was provided by Parker’s solution of using ACC2 mutants in plastid transformation.  
Whether an invention satisfied a long-felt need, and what relevance that has to obviousness, must be considered in light of the state of the art at the time the invention was made: whether an invention satisfied a long-felt need has little relevance to obviousness if the means for satisfying that need became available in the art only recently. See, e.g., Graham vs. John Deere Co., 383 U.S. 1, 36, 148 USPQ 459, 474 (1966) (“At the latest, those differences [between the claimed and prior art products] were rendered apparent in 1953 by the appearance of the Livingstone patent, and unsuccessful attempts to reach a solution to the problems confronting [the inventor] made before that time became wholly irrelevant.”).

Applicant urges that aside from Maliga, transformation of Arabidopsis plastids has been difficult to achieve and refers to paragraph [0069] of the published application (response pg 9-10).
This is not found persuasive.  First, the published application is not part of the file wrapper.  Thus, all references to paragraphs in the specification should be to the current specification in the file wrapper.   
Second, Parker suggests using these Arabidopsis accessions in plastid transformation based on Parker’s suggestion (pg 1863, left column, paragraph 3);  the result would inherently be a higher plastid transformation efficiency.  
Applicant cites paragraph [0068] of published application and urges that after over 30 years of failed or inefficient transformation attempts, the reproducible, efficient transformation of this recalcitrant plant claimed herein satisfies a long felt need in the art for such a method (response pg 10).
This is not found persuasive.  First, the published application is not part of the file wrapper.  Thus, all references to paragraphs in the specification should be to the current specification in the file wrapper.   
Second, the key to solving Arabidopsis plastid transformation was provided by Parker, who suggests using these Arabidopsis accessions in plastid transformation based on Parker’s suggestion (pg 1863, left column, paragraph 3).  “[T]he evidentiary value of the many apparently unsuccessful attempts to [solve the problem addressed by the invention] appears to be well-tempered by the fact that those attempts occurred before Rigsby, the most pertinent reference, In re Sabatino, 387 F.2d 981, 986, 156 USPQ 212, 216 (CCPA 1968).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maliga et al in view of Parker et al, Czako et al, and Daniell as applied to claims 1-4, 9, 16 and 22 above, and further in view of Yang et al (US 2015/0067922).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 12 February 2021.  Applicant’s arguments filed 12 May 2021 have been fully considered but they are not persuasive.  
The claims are drawn to a method comprising using Crispr/Cas to inactivate the ACC2 gene in a plant, transforming cells of the plant with a vector comprising a sequence encoding a protein of interest and a gene conferring resistance to spectinomycin, contacting the cells with spectinomycin and selecting for cells that are resistance to the spectinomycin and that accumulate the protein of interest, and regenerating the cells into a plant.  
The teachings of Maliga et al in view of Parker et al, Czako et al, and Daniell are discussed above.  Maliga et al in view of Parker et al, Czako et al, and Daniell do not teach inactivating the ACC2 gene using Crispr/Cas.
Yang et al teaches using the Crispr/Cas9 system to mutate a gene in Arabidopsis (Example III).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to generate the plants used in the method taught by Maliga et al in view of Parker et al, Czako et al, and Daniell by inactivating the ACC2 gene using Crispr/Cas as described in Yang et al.  One of ordinary skill in the art would have been motivated to do so 
One of ordinary skill in the art would design the desired mutation in the ACC2 gene based on those taught in Parker et al (Tables I, IV), picking one that resulted in hypersensitivity to spectinomycin. 
Response to Arguments
Applicant urges that the skilled artisan, having the primary and secondary references before him or her would not arrive at the invention presently claimed because the combination of Maliga, Parker, Czako, or Daniell does not teach that a nonfunctional or defective ACC2 gene would increase efficiency of plastid transformation, and nothing taught by Yang et al rectifies the deficiency (response pg 10).
This is not found persuasive because the combination of Maliga, Parker, Czako, and Daniell is not deficient for the reasons above.  
Applicant urges that Yang et al teaches using the Crispr/Cas9 system to mutate a gene in Arabidopsis but does not even discuss the ACC2 gene, let alone its use in increasing plastid transformation efficiency (response pg 10).
This is not found persuasive because Yang is cited for use of the Crispr/Cas9 system to mutate a gene in Arabidopsis.  
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maliga et al in view of Parker et al, Czako et al, and Daniell as applied to claims 1-4, 9, 16 and 22 above, and further in view of Chaudhuri et al (2003, US 6,515,206), Yang et al (US 2015/0067922), and Li et al (2009, GenBAnk Accession No. FJ719766, https://www.ncbi.nlm.nih.gov/nuccore/FJ719766).

The claims are drawn to a method comprising using Crispr/Cas to inactivate the ACC2 gene in a Brassica plant, transforming cells of the plant with a vector comprising a sequence encoding a protein of interest and a gene conferring resistance to spectinomycin, contacting the cells with spectinomycin and selecting for cells that are resistance to the spectinomycin and that accumulate the protein of interest, and regenerating the cells into a plant.  
The teachings of Maliga et al in view of Parker et al, Czako et al, and Daniell are discussed above.  Maliga et al in view of Parker et al, Czako et al, and Daniell do not teach plastid transformation of Brassica or inactivation of the ACC2 gene in a Brassica plant.
Chaudhuri et al teach a method comprising transforming Brassica napus plastids with a vector comprising B. napus flanking sequences comprising 16SRDNA and rps 7/12 and a sequences encoding aadA, which confers resistance to spectinomycin expressed from the Prrn promoter and a T7 leader and sequence encoding green fluorescent proteins expressed from the psbA promoter (column 10, lines 24-44).  B. napus leaves were bombarded with the vector (example 2B) and selection was performed in the presence of spectinomycin (example 2C).  Selected cells were regenerated into plants (example 2D).  
The teachings of Yang et al are discussed above.  Yang et al also teach that the method can be used in Brassica (¶103, 109).
Li et al teach the sequence of the B. napus ACC2 gene.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Maliga et al in view of Parker et B. napus.  One of ordinary skill in the art would have been motivated to do so because B. napus is an economically important plant and one of ordinary skill in the art would have wanted to engineer traits like pest or herbicide resistance in the plant in a manner that does not result in pollen dissemination of the genes to weedy relatives (Chaudhuri et al, column 1, lines 22-30).
One of ordinary skill in the art would have used the method of Yang et al to create a B. napus plant with an inactivated ACCS gene, basing the sequence of the guide RNAs on the sequence of the B. napus ACC2 gene and the choice of types of mutations would be based on similarly to the spectinomycin hypersensitive genes in Arabidopsis as described in Parker et al.  The exact sequence of the sgRNAs would be a design choice.
One of ordinary skill in the art would have used vectors like those taught by Chaudhuri et al and bombarded them into root tissue from the spectinomycin hypersensitive B. napus plant.  The vectors would also have sequence encoding a protein of interest like a green fluorescent protein or a protein that confers resistance to herbicides or insects.  One of ordinary skill in the art would then select for transformants on a medium that contains spectinomycin and would check that positive transformants produce the protein of interest, before then regenerating the cells into a plant.
Response to Arguments
Applicant urges that the present inventor that appreciated methods giving rise to this unexpected increase in plastid transformation efficiency. As discussed at length above, the skilled artisan, having the primary and secondary references before him or her would not arrive at the invention presently claimed because the combination of Maliga, Parker, Czako, or Daniell 
This is not found persuasive because the combination of Maliga, Parker, Czako, and Daniell is not deficient for the reasons above.  
Applicant urges that Chaudhuri does not even discuss the ACC2 gene, let alone its use in plastid transformation;  while Li teaches the B. napus ACC2 gene sequence, it fails to suggest that this sequence would be useful as a target to mutate to increase the efficiency of plastid transformation in B. napus (response pg 11-12).
This is not found persuasive because Chaudhuri is cited for a method of Brassica plastid transformation and Li is cited for teaching the sequence of the B. napus ACC2 gene.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maliga et al in view of Parker et al, Czako et al, and Daniell as applied to claims 1-4, 9, 16 and 22 above, and further in view of Maliga et al (2014, US 8,841,511).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 12 February 2021.  Applicant’s arguments filed 12 May 2021 have been fully considered but they are not persuasive.  
The claims are drawn to a method comprising providing a plant with a nonfunctional ACC2 gene, transforming cells of the plant with a vector comprising a sequence encoding a protein of interest and a gene conferring resistance to spectinomycin, contacting the cells with spectinomycin and selecting for cells that are resistance to the spectinomycin and that accumulate the protein of interest, regenerating the cells into a plant, and removing the aadA selectable marker gene from the plant.

Maliga et al (2014) teach use of CRE-mediated recombination to remove the selectable marker gene in plastid-transformed plants (Example II).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Maliga et al in view of Parker et al, Czako et al, and Daniell to remove the aadA selectable marker gene as described in Maliga et al (2014).  One of ordinary skill in the art would have been motivated to do so because continuous expression of the selectable marker gene places a metabolic burden on the plant and reduces consumer acceptance of the transgenic plant (Maliga et al (2014) column 1, lines 40-46).
Response to Arguments
Applicant urges that the primary and secondary references do not teach or suggest each of the features of the invention presently claimed because the combination of Maliga, Parker, Czako, or Daniell does not disclose that a nonfunctional or defective ACC2 gene would increase efficiency of plastid transformation in recalcitrant plants and nothing taught by Maliga(2014) rectifies the deficiency (response pg 12).
This is not found persuasive because the combination of Maliga, Parker, Czako, and Daniell is not deficient for the reasons above.  
Applicant urges that Maliga (2014) teaches using CRE-mediated recombination to remove the selectable marker gene in plastid-transformed plants but does not even discuss the ACC2 gene, let alone its use in plastid transformation (response pg 12).


Claims 7 and 17-19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Anne Kubelik/Primary Examiner, Art Unit 1662